Citation Nr: 1825887	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  13-15 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1963 to June 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

This matter was previously before the Board in April 2015 and was remanded in order to grant the Veteran a hearing.  However, in a February 2018 letter, the Veteran chose to cancel his scheduled hearing.


FINDING OF FACT

The Veteran's bilateral shoulder disability was not incurred in or cause by service and is not proximately due to or aggravated by his service-connected disabilities.


CONCLUSION OF LAW

The criteria for establishing service connection for a bilateral shoulder disability have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has a currently diagnosed bilateral shoulder disability.  The next question is whether the Veteran's bilateral shoulder disability was incurred during his time in service.  

The Veteran's service treatment records (STRs) and the remaining objective evidence does not show the Veteran's shoulder condition was incurred in or caused by service and therefore, service connection on a direct basis will be denied.

The remaining question is whether that shoulder disability is proximately due to, the result of, or aggravated by any of his service-connected disabilities.  In particular, the Veteran claims that his bilateral shoulder disability is due to his use of canes due to his service-connected bilateral knee disability.  (See March 2013 correspondence, DRO hearing August 2013.)  The Veteran is also service connected for several other conditions, including a left thigh condition, residuals of a gunshot wound, a back condition, a foot condition, and a hip condition.

The Board acknowledges the Veteran's statements that his shoulder condition gives him pain and that he seeks treatment for this condition.  The Board also acknowledges the Veteran's statements that he believes leaning on his canes due to his service-connected knee disability causes his shoulder condition.  

However, after a thorough review of the Veteran's record, including his lay statements, medical treatment records, and VA examinations, the preponderance of the evidence does not indicate the Veteran's bilateral shoulder condition is proximately due to or aggravated by his service-connected disabilities.  The Veteran's examinations have showed that his shoulder condition is less likely than not due to or aggravated by his service-connected disabilities (See January and February 2013 examinations).  The rest of the Veteran's record is free of objective evidence of such a link.  While the Veteran is competent to report his symptoms, he is not competent to opine on matters requiring medical knowledge, such as diagnosing a link between his shoulder condition and his service-connected disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).  

Lastly, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the veteran or reasonably raised by the evidence of record).  

ORDER

Service connection for a bilateral shoulder disability as secondary to service-connected disabilities is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


